Title: [April 15. Wednesday. 1778.]
From: Adams, John
To: 


      April 15. Wednesday. 1778. Dined with Madam Helvetius. One Gentleman and one Lady, besides Dr. Franklin, his Grandson and myself, made the Company. An elegant Dinner. This was a Lady of established Reputation also: The Widow of the famous Helvetius, who, as Count Sarsefield once said to me, if he had made a few millions of Livres the more as one of the Farmers General, and written a few Books the less as a Philosopher it might have been better for France and the World. She has erected a Monument to her Husband, a Model of which She has in her House. It is a Statue of herself, weeping over his Tomb with this Inscription. 
        
         Toi dont l’ame sublime et tendre
         A fait ma gloire, et mon bonheur
         Je t’ai perdu: pres de ta cendre,
         Je viens jouer de ma douleur.
        
        That She might not be, however, entirely without the Society of Gentlemen, there were three or four, handsome Abby’s who daily visited the House and one at least resided there. These Ecclesiasticks, one or more of whom reside in allmost every Family of Distinction, I suppose have as much power to Pardon a Sin as they have to commit one, or to assist in committing one. Oh Mores! said I to myself. What Absurdities, Inconsistencies, Distractions and Horrors would these Manners introduce into our Republican Governments in America: No kind of Republican Government can ever exist with such national manners as these. Cavete Americani.
      Here I saw a little Book of Fenelons, which I had never met before, “Directions for the Conscience of a King, composed for the Instruction of Louis of France, Duke of Burgundy.”
      We had here Grapes at this Season of the Year as fresh as if taken off the Vines. I asked how they were preserved. She said, “Sans Air.” That is, the Air was exhausted by an Air Pump, from the Vessells in which they were kept, and excluded till they were wanted for Use. Apples, Pears and other fruits are preserved here in great perfection in the same Way.
     